DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims are amended.
Claims 1-20 are examined on the merits.

Response to Arguments
In view of the Pre-Appeal Brief filed on 04/26/2022, PROSECUTION IS HEREBY REOPENED. The new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NICHOLAS J. WEISS/            Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                            

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,827,218) in view of Call et al. (US 2016/0184557).
Regarding claim 1, Nguyen discloses an apparatus for invasive surgery, i.e. sleeve (Abstract, lines 1-8) comprising:
a tube 60 (col. 4, line 7; fig. 2) having an inner lumen configured to receive an inner cannula 70 (col. 2, line 16; fig. 2) of the suction instrument, wherein the inner cannula is in fixed, but removable mode (col.4, lines 39-40).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Nguyen does not expressly disclose the apparatus, wherein the inner cannula is translating freely within the inner lumen.
	Call teaches a system for accessing body tissue (Abstract, line 1), wherein the inner cannula 4 (page 6, [0050]; fig. 1) is translating freely within the inner lumen 16 (page 6, [0054]; fig. 1).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the inner cannula of Nguyen to translate freely within the inner lumen, as taught by Call in order to avoid an external force to move the cannula, as motivated by Call (page 6, [0054]). 


Regarding claim 2, Nguyen discloses the apparatus comprising a distal end of the tube configured to insert into an introducer port, the distal end having a plurality of radially facing apertures 66 (col. 4, lines 24-25; fig. 2) and an axially facing opening 65 (col. 4, lines 21-22; fig. 2).
Regarding claim 3, Nguyen discloses the apparatus comprising a tapered tip 64 (fig. 2).
Regarding claim 4, Nguyen in view of Call disclose the invention discussed above but do not expressly disclose the instrument, wherein the tube comprises a first segment and a second segment joined by a connector.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the tube consisting of the first segment and the second segment joined by the connector in order to provide portable packing of the instrument, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).
Regarding claims 5-7, Nguyen discloses the apparatus comprising a proximal end 62 (col. 4, lines 9-10; fig. 2) connected to the tube and configured to facilitate grasping and manipulation by a user to translate the sleeve between a first position exposing a distal tip of the inner cannula beyond the axially facing opening of the tube and a second position where the distal tip of the inner cannula is seated within the inner lumen of the tube, proximal to the radially facing apertures.
Regarding claims 12-14, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore:
Nguyen discloses a method of providing suction during a surgical procedure (Abstract, lines 1-8), comprising:
providing a sleeve that slides onto an inner cannula 10 (col. 2, line 16; fig. 2)  of a suction instrument, the sleeve having:
a tube having 60 (col. 4, line 7; fig. 2) an inner lumen configured to receive an inner cannula10 (col. 2, line 16; fig. 2);
a distal end of the tube configured to insert into an introducer port (col. 2, lines 21-22), the distal end having a plurality of radially facing apertures 66 (col. 4, lines 24-25; fig. 2) and an axially facing opening 65 (col. 4, lines 21-22; fig. 2); and
a proximal end 62 (col. 4, lines 9-10; fig. 2) configured to facilitate manipulation by a user sliding the sleeve onto the inner cannula of the suction instrument, where the inner cannula is disposed within the inner lumen of the sleeve;
inserting the distal end of the sleeve with the inner cannula through an introducer port into a body (col. 2, lines 21-22), manipulating the proximal end of the sleeve to extend the radial apertures over a distal tip of the inner cannula to provide pool mode suction, and manipulating the proximal end of the sleeve to extend the distal tip of the inner cannula beyond the distal end of the sleeve to transition to spot mode suction, where the transition between pool mode and spot mode occurs while the sleeve and suction instrument are seated within the introducer port.
Nguyen does not expressly disclose the apparatus, wherein the inner cannula is translating freely within the inner lumen.
Call teaches a system for accessing body tissue (Abstract, line 1), wherein the inner cannula 4 (page 6, [0050]; fig. 1) is translating freely within the inner lumen 16 (page 6, [0054]; fig. 1).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 15, Nguyen discloses the method comprising coupling an internal annular shoulder A (fig. 3; annotated by the Examiner) within the proximal end with an annular ledge 94 (fig. 2) of the inner cannula of the suction instrument; and controlling extension of the inner cannula through the axially facing aperture at the distal end of the sleeve.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,827,218) in view of Call et al. (US 2016/0184557), and further in view of JP5291077B2 (English translate).
Nguyen in view of Call disclose the invention discussed above but do not expressly disclose the apparatus, wherein the sleeve comprises an internal, annular shoulder that mates with an annular ledge of the inner cannula of the suction instrument.
JP5291077B2 teaches an expandable catheter (Translate, page 4, last paragraph), wherein the sleeve 1 (fig. 4) comprises the internal, annular shoulder A (fig. 4) that mates with the annular ledge B (fig. 4) of the inner cannula 2 (fig. 4).

    PNG
    media_image3.png
    209
    278
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the apparatus of Nguyen/ Call with the internal, annular shoulder that mates with the annular ledge of the inner cannula of the suction instrument, as taught by JP5291077B2 in order to improve a mechanical reliability of the catheter in retracted position, as motivated by JP5291077B2 (Translate, page 7, 3rd paragraph).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,827,218) in view of Call et al. (US 2016/0184557), and further in view of Gupta (US 4,146,034).
Nguyen in view of Call disclose the invention discussed above but do not expressly disclose the instrument comprising a flange that extends radially from the proximal end, wherein force exerted on the flange in a direction longitudinal to the tube causes the sleeve to translate from the first position to the second position.
Gupta teaches an invasive surgical instrument (Abstract, lines 1-2) comprising a grasping flange 14 (col. 2, lines 53-54; fig. 1) comprising a plurality of edge segments, as required by claims 3 and 18 (see fig. 1).
 
    PNG
    media_image4.png
    336
    440
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the apparatus of Nguyen/ Call with the grasping flange, as taught by Guptain order to convenience grasp the instrument, as directed by Gupta (col. 2, lines 53-54; fig. 1).
Claims 10, 11, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,827,218) in view of Call et al. (US 2016/0184557), and further in view of Dorsey, III (US 5,505,710).
Regarding claims 10, 11, 16 and 17, Nguyen in view of Call disclose the invention discussed above but do not expressly disclose the instrument, wherein the instrument comprises an O-ring seated within the tube, supports the inner cannula and forms a seal between the inner lumen and the inner cannula.
Dorsey teaches the invasive surgical instrument (Abstract, line 1) comprising an O-ring 64 (col. 4, line 5; fig. 2) seated within the tube, supports the inner cannula and forms a seal between the inner lumen and the inner cannula 50 (fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the instrument of Nguyen/ Call with the O-ring, as taught by Dorsey in order to provide seal between the inner lumen and the inner cannula, as directed by Dorsey (col. 4, line 5).
Regarding claims 19 and 20, Nguyen discloses an apparatus for invasive surgery, i.e. sleeve (Abstract, lines 1-8) comprising:
a tube 60 (col. 4, line 7; fig. 2) having an inner lumen configured to receive an inner cannula 10 (col. 2, line 16; fig. 2) of the suction instrument;
a distal end of the tube configured to insert into an introducer port, the distal end having a plurality of radially facing apertures 66 (col. 4, lines 24-25; fig. 2) and an axially facing opening 65 (col. 4, lines 21-22; fig. 2);
a proximal end 62 (col. 4, lines 9-10; fig. 2) connected to the tube and configured to facilitate grasping and manipulation by a user to translate the sleeve between a first position exposing a distal tip of the inner cannula beyond the axially facing opening of the tube and a second position where the distal tip of the inner cannula is seated within the inner lumen of the tube, proximal to the radially facing apertures.
Nguyen does not expressly disclose the apparatus, wherein the inner cannula is translating freely within the inner lumen.
	Call teaches a system for accessing body tissue (Abstract, line 1), wherein the inner cannula 4 (page 6, [0050]; fig. 1) is translating freely within the inner lumen 16 (page 6, [0054]; fig. 1).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Nguyen in view of Call do not expressly disclose the apparatus, wherein the instrument comprises an O-ring seated within the tube, supports the inner cannula and forms a seal between the inner lumen and the inner cannula.
Dorsey teaches the invasive surgical instrument (Abstract, line 1) comprising an O-ring 64 (col. 4, line 5; fig. 2) seated within the tube, supports the inner cannula and forms a seal between the inner lumen and the inner cannula 50 (fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the instrument of Nguyen/ Call with the O-ring, as taught by Dorsey in order to provide seal between the inner lumen and the inner cannula, as directed by Dorsey (col. 4, line 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/         Examiner, Art Unit 3781           

/MICHELE M KIDWELL/          Primary Examiner, Art Unit 3781